Citation Nr: 1100511	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from April 1960 to October 1980.  
The Veteran passed away in July 2003.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied service connection for 
the cause of the Veteran's death.  In October 2007, the Board 
remanded the appellant's claim to the RO for additional action 
which has now been completed.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos dust during active 
service.  

2.  The Veteran's July 2003 death certificate states that the 
immediate cause of death was cardiorespiratory arrest "due to 
(or as a consequence of)" cancer of the lung.  

3.  The Veteran's fatal adenocarcinoma of the lung has been shown 
to have originated during active service secondary to his 
inservice asbestos exposure.  


CONCLUSION OF LAW

The Veteran's service-connected adenocarcinoma of the lung caused 
his death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the 
cause of the Veteran's death.  Such action represents a complete 
grant of the benefits sought on appeal. As such, no discussion of 
the VA's duty to notify and assist is necessary.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that disability incurred 
in or aggravated by active service either caused or contributed 
substantially or materially to the Veteran's demise.  For a 
service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2010).  

The Veteran's July 2003 death certificate indicates that the 
immediate cause of death was cardiorespiratory arrest "due to 
(or as a consequence of)" cancer of the lung.  At the time of 
Veteran's death, service connection was in effect for lumbar 
strain residuals with lumbar spine degenerative changes and 
radiculopathy and dorsal (thoracic) spine degenerative changes.  
Therefore, it is necessary to next determine whether service 
connection for the Veteran's lung cancer is warranted.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

A June 2003 written statement from T. J. K., M.D., conveys that 
he was treating the Veteran for adenocarcinoma of the lung.  Dr. 
K. commented that:

I understand from the patient he has a 
longstanding history of asbestos exposure 
during his service of 20 years in the 
military.  His exposure to asbestos very 
likely has resulted in lung cancer.  

In June 2003, the Veteran submitted a claim of entitlement to 
service connection for lung cancer due to asbestos exposure.  In 
an undated written statement received in July 2003, the Veteran 
reported that he had been exposed to asbestos on a daily basis 
while serving in the Air Force and was subsequently diagnosed 
with non-small cell lung cancer.  He clarified that: he lived and 
worked in military buildings with exposed asbestos; he had to 
wipe dust falling from the walls and the ceiling of his office 
off of his desk and typewriter each morning for a period of 
several years; and continued to work in the military office 
without appropriate protection while the asbestos was being 
removed.  

A July 2003 written statement from R. A. B., conveys that he 
served with the Veteran at Spangdahlem AB Germany from 1973 to 
1975.  Mr. B. stated that:  

We worked together in the Military 
Personnel Building that had asbestos in the 
ceiling and floor tiles.  There is a strong 
possibility that asbestos was present in 
other areas of the building.  I'm certain 
that he was exposed to asbestos while 
serving in Germany.

In an undated written statement received in July 2003, the 
appellant reported that:

During the 20 years that my husband served 
his country and I served faithfully as his 
military wife, I can recall the accounting 
of asbestos plus the complaints spoken to 
me by my husband.  He told me accounts of 
sleeping in old Navy barracks in Iceland 
where the walls and ceiling were covered 
with insulation (asbestos) and how the dust 
was all around him.  On another 
installation overseas in Germany, 
Spangdahlem, AB, my husband and his 
co-workers revealed to me that the office 
they worked in had ceilings and walls 
covered with asbestos and they had to wipe 
heavy dust daily from their desks, 
typewriters, and uniforms.  My husband 
coughed a lot and I used to ask him if he 
was sick.  He would say "no, it's just that 
dust from work caught in my throat."  

Undated written statements from Mr. B., the Veteran's son, and 
the Veteran's daughter received in July 2003 note that the 
Veteran had been diagnosed with lung cancer secondary to his 
asbestos exposure.  The Veteran's children recalled that their 
father recounted to them about living in old barracks in Iceland 
with exposed asbestos-covered pipes and working in offices with 
extensive asbestos dust.  In a written statement received in July 
2003, C., the Veteran's son, recalled his father describing 
living in old naval barracks in Iceland with so much exposed 
asbestos and associated dust that it was difficult to keep his 
military uniforms clean.  

A July 2003 written statement from R. K., M.D., notes that the 
Veteran was under his care and had been diagnosed with lung 
cancer.  The doctor stated that the Veteran "had a history of 
exposure to asbestos which might have resulted in lung cancer."  

A February 2009 VA evaluation conveys that the Veteran's claims 
files had been reviewed.  The physician opined that:

The claim for service connection is based 
on the assertion that the lung cancer was 
more likely than not a result of asbestos 
exposure during his military service.  The 
file documents a history of smoking two or 
more packs per day for more than 35 years.  
Lacking from the file are the medical 
records from the time he was diagnosed with 
lung cancer until his death.  Two issues 
need to be taken into consideration in 
assessing the relation of the Veteran's 
lung cancer to his service-related asbestos 
exposure: (1) The relative risk of 
adenocarcinoma of the lung due to asbestos 
exposure in a heavy smoker; and (2) The 
evidence that the Veteran was exposed to 
asbestos and the extent of that exposure.  

***

3.  Asbestos and Adenocarcinoma of the 
Lung:  Of particular concern in this regard 
is the statement in the Rating Decision 
dated August 7, 2003 that there is no 
evidence linking asbestos exposure to the 
development of lung cancer.  This statement 
is incorrect.  The association between 
asbestos exposure and lung cancer is 
supported by numerous published studies and 
is generally accepted as fact in the 
medical community.  Although the cancer 
most closely associated with asbestos is 
mesothelioma, there is a substantially 
increased risk for other lung carcinomas as 
well, including adenocarcinoma, which is 
the type of cancer that this Veteran 
developed....Based on these published 
studies, I would conclude that if there 
were evidence of substantial exposure to 
asbestos during the Veteran's military 
service, then the lung cancer should be 
considered service-connected.  

4.  Extent of Asbestos Exposure:  The 
difficulty in this case is assessing the 
actual extent to which this Veteran was 
exposed to asbestos....The available 
information consists of letters from three 
of his four children, a military colleague, 
two physicians who cared for him after his 
lung cancer diagnosis, and a written 
statement from the Veteran himself after 
being diagnosed.  The physician statements 
are non-contributary with regard to 
accessing the extent of exposure.  The 
letters from the Veteran's children 
essentially repeat information stated in 
the Veteran's statement.  The letter from 
the military colleague describes working in 
a building that contained asbestos in 
ceiling and floor tiles, but these are 
common occurrences and not sources of 
asbestos fibers that can be inhaled.  The 
Veteran's own statement mentions a dusty 
environment in one work location where 
walls were coated with exposed asbestos.  
Overall, it appears that there was no work 
assignment that would have been expected to 
expose this Veteran to significant levels 
of asbestos, and I was not persuaded by the 
various letters that such exposure had 
occurred.  

Evidence for asbestos exposure can also 
come from the observation of interstitial 
fibrosis and pleural plaques on a chest 
X-ray.  The report of a medical evaluation 
at the time of his retirement from the 
military in 1980 indicates that a chest 
X-ray was "negative."  A report of a chest 
X-ray from 2002 notes "some vague 
interstitial densities in the left base 
which likely represent chronic changes ..."  
A calcified infrahilar node was also noted.  
These findings neither confirm nor exclude 
asbestos-related changes.  Pathological 
examination of the lung tissue, either 
during life or post-mortem, could have 
revealed asbestos fibers in the lung in the 
lung if they were present, but no data on 
tissue examination is provided in the 
claims file.  

5.  Opinion:  If there were convincing 
evidence for significant asbestos exposure 
during this Veteran's military service, I 
would consider his cancer 
service-connected.  However, I do not find 
any of the evidence presented to be 
supportive of such exposure.  Therefore, my 
professional opinion is that it is less 
likely than not that the Veteran's lung 
cancer is related to his service.  

The Board has reviewed the probative evidence of record including 
the Veteran's and the appellant's written statements on appeal.  
The Veteran succumbed to adenocarcinoma of the lung.  The 
Veteran's treating physicians attributed the Veteran's fatal 
illness to his inservice asbestos exposure.  The VA doctor who 
reviewed the Veteran's claims file in February 2009 VA also 
concluded that "if there were convincing evidence for 
significant asbestos exposure during this Veteran's military 
service, [he] would consider [the Veteran's] cancer 
service-connected."  

As such, the critical issue becomes whether the evidence 
establishes that the Veteran was in fact exposed to asbestos 
during his more than 20 years of military service.

In addressing the Veteran's alleged inservice asbestos exposure, 
the Board finds that the written statements from the Veteran, the 
Veteran's service comrade, and the appellant are competent and 
credible evidence of such exposure.  While the February 2009 VA 
evaluation states that the examiner "was not persuaded by the 
various letters that such [asbestos] exposure had occurred," the 
Board notes that VA physician failed to advance any evidentiary 
basis for not accepting the Veteran's and the appellant's 
statements that the Veteran was exposed to significant amounts of 
asbestos dust while living in old naval barracks in Iceland.  
Indeed, he does not clarify why asbestos dust on military 
uniforms would not result in significant exposure to the Veteran.  
In the absence of such clarification and upon resolution of all 
reasonable doubt in the appellant's favor, the Board finds that 
the Veteran's fatal adenocarcinoma of the lung originated during 
active service.  Therefore, the Board concludes that service 
connection is warranted for the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2010).  




ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


